UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-21422 Ziegler Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60605 (Name and address of agents for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Item 1.Schedule of Investments Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 5.8% INVESTMENT MANAGEMANT COMPANIES– 0.7% Arlington Asset Investment Corp. $ REITS– 5.1% Annaly Capital Management, Inc. DuPont Fabros Technology, Inc. Hatteras Financial Corp. TOTAL COMMON STOCKS (Cost $1,397,459) Principal Amount Value CORPORATE BONDS– 52.0% AEROSPACE/DEFENSE– 2.3% $ Kratos Defense & Security Solutions, Inc. 10.00%, 6/1/2017(1) AGRICULTURE– 1.1% Vector Group Ltd. 11.00%, 8/15/2015(1) AUTO MANUFACTURERS– 2.1% Chrysler Group LLC 8.00%, 6/15/2019(1) AUTO PARTS & EQUIPMENT– 2.1% Meritor, Inc. 4.63%, 3/1/2026(1)(2)(3) 4.00%, 2/15/2027(1)(2)(3) BANKS– 1.1% Synovus Financial Corp. 7.88%, 2/15/2019(1) BUILDING MATERIALS– 2.0% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS– 2.2% Hexion U.S. Finance Corp. 9.00%, 11/15/2020(1) Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CHEMICALS (Continued) $ Momentive Performance Materials, Inc. 9.00%, 1/15/2021(1) $ COAL– 1.7% Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) DIVERSIFIED FINANCIAL SERVICES– 2.9% GFI Group, Inc. 8.38%, 7/19/2018(1) Icahn Enterprises LP 8.00%, 1/15/2018(1) ELECTRIC– 1.1% NRG Energy, Inc. 8.50%, 6/15/2019(1) ENERGY-ALTERNATE SOURCES– 2.1% Saratoga Resources, Inc. 12.50%, 7/1/2016(1) HEALTHCARE-SERVICES– 7.1% Apria Healthcare Group, Inc. 11.25%, 11/1/2014(1) HCA, Inc. 5.88%, 3/15/2022(1) Select Medical Corp. 7.63%, 2/1/2015(1) Select Medical Holdings Corp. 6.49%, 9/15/2015(1)(2) HOME BUILDERS– 1.1% KB Home 8.00%, 3/15/2020(1) HOME FURNISHINGS– 1.9% Norcraft Cos. LP 10.50%, 12/15/2015(1) HOUSEHOLD PRODUCTS/WARES– 1.0% Central Garden and Pet Co. 8.25%, 3/1/2018(1) Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) METAL FABRICATE/HARDWARE– 2.0% $ Atkore International, Inc. 9.88%, 1/1/2018(1) $ OIL & GAS– 3.6% Chesapeake Energy Corp. 6.78%, 3/15/2019(1) 2.50%, 5/15/2037(1)(3) Quicksilver Resources, Inc. 11.75%, 1/1/2016(1) 7.13%, 4/1/2016(1) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) OIL & GAS SERVICES– 4.9% Forbes Energy Services, Ltd. 9.00%, 6/15/2019(1) Seitel, Inc. 9.75%, 2/15/2014(1) RETAIL– 3.9% AmeriGas Partners LP 7.00%, 5/20/2022(1) McJunkin Red Man Corp. 9.50%, 12/15/2016(1) Pantry, Inc. 7.75%, 2/15/2014(1) SOFTWARE– 3.0% First Data Corp. 9.88%, 9/24/2015(1) 10.55%, 9/24/2015(1) STORAGE/WAREHOUSING– 2.0% Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) TRANSPORTATION– 0.8% DryShips, Inc. 5.00%, 12/1/2014(3)(4) Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) CORPORATE BONDS (Continued) TOTAL CORPORATE BONDS (Cost $12,521,054) $ Number of Shares Value MUTUAL FUNDS– 2.9% BlackRock Kelso Capital Corp. Eaton Vance Ltd. Duration Income Fund TOTAL MUTUAL FUNDS (Cost $677,235) PREFERRED STOCKS– 17.4% BANKS– 6.1% Ally Financial, Inc. 7.30%, 8/20/2012(1) 8.50%, 5/15/2016(1)(2) HSBC Holdings PLC 8.00%, 12/15/2015(1)(4) PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(2) TCF Financial Corp. 7.50%, 6/25/2017(1) U.S. Bancorp 6.00%, 4/15/2017(1)(2) DIVERSIFIED FINANCIAL SERVICES– 1.1% Raymond James Financial, Inc. 6.90%, 3/15/2017(1) INSURANCE– 1.1% Arch Capital Group Ltd. 6.75%, 4/2/2017(1)(4) INVESTMENT MANAGEMENT COMPANIES– 2.0% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.50%, 3/20/2017(1) REITS– 6.2% CommonWealth REIT 6.50%, 12/31/2049(3) Digital Realty Trust, Inc. 6.63%, 4/5/2017(1) Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) REITS (Continued) Equity Lifestyle Properties, Inc. 8.03%, 8/20/2012(1) $ Hospitality Properties Trust 7.00%, 8/20/2012(1) Winthrop Realty Trust 9.25%, 12/30/2016(1) TELECOMMUNICATIONS– 0.9% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $4,042,415) Principal Amount Value SHORT-TERM INVESTMENTS– 26.6% $ UMB Money Market Fiduciary, 0.01%(5) SHORT-TERM INVESTMENTS (Cost $6,383,325) TOTAL INVESTMENTS – 104.7% (Cost $25,021,488) Liabilities in Excess of Other Assets – (4.7)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT– (13.5)% COMMON STOCKS– (0.4)% AUTO PARTS & EQUIPMENT– (0.1)% ) Meritor, Inc.* ) OIL & GAS– (0.2)% ) Chesapeake Energy Corp. ) TRANSPORTATION– (0.1)% ) DryShips, Inc.* (4) ) TOTAL COMMON STOCKS (Proceeds $102,175) ) Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) U.S. TREASURY NOTE– (13.1)% U.S. Treasury Note $ ) 2.00%, 2/15/2022 $ ) TOTAL U.S. TREASURY NOTES (Proceeds $3,064,041) ) TOTAL SECURITIES SOLD SHORT (Proceeds $3,166,216) $ LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income Producing Callable Variable, Floating, or Step Rate Security Convertible security Foreign security denominated in U.S. Dollars The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to Schedule of Investments. Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) SWAP CONTRACTS Credit Default Swaps Premium Unrealized Notional Pay/Receive(1) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount(2) Fixed Rate Rate Date (Received) (Depreciation) JPMorgan The Markit CDX North America High Yield Index Series 18 $ Receive 5.00% 6/20/2017 $ ) $ Total Credit Default Swaps ) TotalSwaps Contracts $ ) $ If the Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument and thus the Fund is a buyer of protection. If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument and thus is a seller of protection. For contracts to sell protection, the notional amout is equal to the maximum potential amount of the future payments and no recourse has been entered into in association with the contracts. See accompanying Notes to Schedule of Investments. Ziegler Lotsoff Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Appreciation/ Futures Contracts Long/(Short) Date (Depreciation) U.S. 2 Year Treasury Note 80 September 2012 $ U.S. 10 Year Treasury Note September 2012 90 Day Euro $ Future September 2012 90 Day Euro $ Future December 2012 90 Day Euro $ Future March 2013 90 Day Euro $ Future June 2013 90 Day Euro $ Future September 2013 90 Day Euro $ Future December 2013 90 Day Euro $ Future March 2014 90 Day Euro $ Future June 2014 Total Futures Contracts $ See accompanying Notes to Schedule of Investments. Ziegler Lotsoff Capital Management Investment Trust NOTES TO SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) 1. Organization Ziegler Lotsoff Capital Management Investment Trust (the “Trust”) (formerly known as Lotsoff Capital Management Investment Trust) was organized on August 29, 2003 as a Delaware Statutory Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”) as an, open-end management investment company. The Trust consists of the Long/Short Credit Fund (the “Fund”). The Fund is a non-diversified Fund which seeks to provide high current income and capital appreciation. The Fund commenced operations on January 31, 2012. The new name of the Trust took effect on August 1, 2011 following approval of the Board of Trustees, of Ziegler Capital Management LLC acquiring control of Lotsoff Capital Management. The combined firm is now known as Ziegler Lotsoff Capital Management, LLC (the “Adviser”). 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Securities Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market or the Nasdaq SmallCap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which no sale was reported and Nasdaq-traded securities for which there is no NOCP are valued at the mean of the current bid and ask prices from the exchange the security is primarily traded on. Short-term investments are stated at amortized cost, which approximates fair value.If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under “Fair Value Measurements”, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Quoted prices for identical or similar assets in markets that are notactive. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value ofinvestments. Ziegler Lotsoff Capital Management Investment Trust NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2012 (Unaudited) The Fund has adopted Accounting Standards Update No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” which amends “Fair Value Measurements and Disclosures” to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category investment type as of June 30, 2012: Description Level 1 Level 2 Level 3 Total Assets Common Stocks Investment Management Companies $ $
